
	
		III
		109th CONGRESS
		2d Session
		S. RES. 616
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Frist submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Authorizing the Majority Leader and one
		  staff member to travel to Mexico for the inauguration of the new President of
		  Mexico scheduled for December 2, 2006.
	
	
		That the Majority Leader and one
			 staff member are authorized to travel to Mexico for the inauguration of the new
			 President of Mexico scheduled for December 2, 2006.
		
